Citation Nr: 1725040	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  14-02 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of prostate cancer, to include urinary incontinence with appliance use, to include as due to ionizing radiation exposure, and to include as secondary to service-connected basal cell carcinoma multiple sites.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1943 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of this matter rests with the RO in Denver, Colorado.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In his January 2014 substantive appeal, the Veteran requested a hearing before the Board at a local VA office.  In a written statement received in December 2016, the Veteran requested to withdraw the request for a hearing before the Board.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2007, the Jackson RO submitted a request to the National Personnel Records Center (NPRC) for the Veteran's service treatment records and any DD Form 1141 or other records of the Veteran's exposure to radiation.  In July 2007, the NPRC responded that the Veteran's records could not be identified based on the information furnished.  In July 2014, the Denver RO determined the first request had not included the Veteran's service number, and submitted a new request to the NPRC for the Veteran's service treatment records.  In August 2014, the Veteran's service treatment records were received and associated with the evidentiary record.  In light of the service number error in the initial request, the AOJ should undertake appropriate development to obtain any DD Form 1141 or other records of the Veteran's exposure to radiation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request any DD Form 1141 and/or other records of the Veteran's in-service exposure to radiation.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record.

2. The AOJ should conduct any other development deemed appropriate based on whether a DD Form 1141 or other record of exposure is received.

3. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

